Citation Nr: 1748571	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  09-39 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a neurological impairment of the right lower extremity, to include as secondary to service-connected tinea pedis with onychomycosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Batch Commander of the American Legion, St. Thomas

ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to November 1969.  

The Veteran passed away in April 2015; the Appellant is the Veteran's Widow.  In August 2015, the Appellant filed an Application for Dependency and Indemnity or Death Pension by a Surviving Spouse (DP).  Pursuant to 38 C.F.R. § 3.1010(c)(2), a specific request to substitute is unnecessary.  Because the Veteran's claim was pending before the Board of Veterans' Appeals (Board) at the time of his death, the Appellant's DP application satisfies the need to file a request to substitute with the agency of original jurisdiction (AOJ).  Id. 

This case is before the Board on appeal from an April 2008 rating decision by the AOJ.  In March 2014, the Board remanded for further development.
 
In January 2015, the Veteran requested a videoconference hearing.  In March 2015, the Veteran requested a hearing in Washington, D.C.  A second Board remand in April 2015 was warranted, because there was a need to identify the hearing location.  In February 2017, after the Veteran's death, the Appellant withdrew the request for a hearing.  


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's claim.  

The crux of the Veteran's and, therefore, the Appellant's claim for entitlement to service connection is on a secondary basis to the already service-connected tinea pedis with onychomycosis.  In essence, the Appellant's contention is that the Veteran's neurological impairment of the right lower extremity was related or attributed to the Veteran's tinea pedis with onychomycosis.  

The Veteran offered several statements in support of his claim for secondary service connection.  In a November 2007 VA Form 21-4142,the Veteran described the foot fungus he intermittently endured, especially during the summer months; he then indicated that the fungus had affected the nerve in his right leg, which resulted in constant pain.  In the Veteran's February 2008 Statement in Support of Claim, the Veteran described the now-service-connected tinea pedis disability he endured after his return from the Republic of Vietnam.  In his statement, the Veteran relayed that he has, "followed all procedures and instructions given to me.  I have seen the doctors in the Veterans clinics, had x-rays taken, and have diligently used the medication prescribed."  Despite these actions, the Veteran states, "(o)ver the years the nerves in my legs are now bothering me, and have become unbearably painful, especially on (the) right side."  At that time, the Appellant also submitted a statement noting breakouts on the Veteran's feet that caused pain that radiated from Veteran's feet to his hips.  During a February 2009 hearing, the Veteran testified that the pain in his right leg commenced in 1991 or 1992, and suggested that the medication he used for treatment of his service-connected tinea pedis may be the cause of the pain that ran from his buttocks through his thigh and down to his right calf.  

Despite these statements, no adequate etiological opinion has been provided to fully address the Veteran's and the Appellant's theory of secondary service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that once VA undertakes to provide an examination, it must provide an adequate one).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding medical records associated with the Veteran's right lower extremity neurological impairment.

2.  Thereafter, obtain a VA medical opinion to determine the nature and etiology of the Veteran's right lower extremity neurological impairment, to include as secondary to tinea pedis with onychomycosis.

Make the claims file available to the examiner for review of the case.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  In particular, the examiner's attention is directed to the Veteran's November 2007 statement, the Veteran's and the Appellant's February 2008 statements, and the Veteran's February 2009 hearing testimony, all noted above.  The examiner's review of the statements and claims file must be noted in the examination report.

The examiner is asked to opine as to the following:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that any neurological impairment had its onset in service or was otherwise etiologically related to active service, including as a result of an in-service motor vehicle accident. 
 
b. Whether any diagnosed neurological impairment that is not related to military service is at least as likely as not (a 50 percent probability or greater) CAUSED OR AGGRAVATED by the Veteran's service-connected tinea pedis with onychomycosis, to include any medications used to treat the service-connected disability.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above actions, the Appellant's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Appellant and her representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






